UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MICHAEL ANTHONY LORUSSO,                      :
                                              :
               Plaintiff,                     :
       v.                                     :       Civil Action No. 22-0833 (UNA)
                                              :
DONALD J. TRUMP,                              :
                                              :
               Defendant.                     :


                            MEMORANDUM OPINION


       Plaintiff alleges that the former President of the United States and those allied with him

lied to the American public about voter fraud and caused the events of January 6, 2021, to have

occurred at the United States Capitol. Plaintiff attributes to the former President not only the

deaths of United States Capitol Police officers, but also deaths that a vaccination for the COVID-

19 virus may have prevented. Plaintiff demands that the former President face murder charges.

       The Court cannot grant the relief plaintiff seeks. The decision to investigate or to

prosecute a particular case is left to the Executive Branch of the government, not the judiciary.

See Heckler v. Chaney, 470 U.S. 821, 831 (1985) (noting that “an agency’s decision not to

prosecute or enforce, whether through civil or criminal process, is a decision generally

committed to an agency’s absolute discretion”); United States v. Nixon, 418 U.S. 683, 693

(1974) (acknowledging that the Executive Branch “has exclusive authority and absolute

discretion to decide whether to prosecute a case”).

       The Court, therefore, will grant plaintiff’s application to proceed in forma pauperis and

dismiss the complaint for failure to state a claim upon which relief can be granted. An Order is




                                                  1
issued separately.




DATE: March 29, 2022       /s/
                           AMIT P. MEHTA
                           United States District Judge




                       2